DETAILED ACTION
	Applicant’s response of September 27, 2021 has been fully considered.  Claims 17 and 22 are amended and claims 18-21, 23, 24, and 27-32 are cancelled.  Claims 17, 22, 25, and 26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. (US 2016/0108212).
Regarding claim 17, Busch et al. teaches a pneumatic tire with a sidewall made from a rubber composition comprising (¶9, 82, 83) 15 to 55 phr of a natural polyisoprene rubber (natural rubber), 15 to 85 phr of a polybutadiene rubber, 60 to 100 phr of carbon black, 1 to 10 phr of an antiozonant wax (¶11-14), preferably a paraffin wax (¶47), 0 to 70 phr of a plasticizer such as MES oil (¶72), and a crosslinking system of sulfur and accelerator (¶73).  
Busch et al. does not teach that the wax is present in an amount of between 10 and 20 phr.  However, a prima facie case of obviousness exists where the claimed ranges and prior art Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an amount of wax that is just above 10 phr, and would have been motivated to do so by a reasonable expectation of success that a rubber composition containing just above 10 phr of wax would possess the same properties as the very same rubber composition but containing 10 phr of wax, as taught by Busch et al.  
Busch et al. does not teach that the carbon black is present in an amount of between 50 and 59 phr.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use an amount of just below 59 phr of carbon black, and would have been motivated to do so by a reasonable expectation of success that a rubber composition containing just below 59 phr of carbon black would possess the same properties as the very same rubber composition but containing 60 phr of carbon black, as taught by Busch et al.  
Regarding claim 22, no other polyisoprene rubbers are required to be present within the composition and therefore the natural polyisoprene rubber (natural rubber) is predominant.
Regarding claims 25 and 26, Busch et al. teaches that the antiozonant wax comprises unbranched hydrocarbons having from 26 to 47 carbon atoms (¶14-17).  Busch et al. teaches that the ratio of branched hydrocarbons to unbranched hydrocarbons in the wax is from 5:95 to 35:65 (¶51), meaning that the unbranched hydrocarbons containing from 26-47 carbon atoms are predominant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 22, 25, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767